Case 9:18-cv-80176-BB Jimmy
                      Document 574-5 -
                                     Entered on FLSD
                            Nguyen     Volume    II· Docket 06/10/2020 Page 1 of 5
                                                      Confidential
                                      May 26, 2020                              ·

     ·1· · · · · · · · UNITED STATES DISTRICT COURT

     ·2· · · · · · · · SOUTHERN DISTRICT OF FLORIDA

     ·3· · · · · · · · ·CASE NO. 9:18-cv-80176-BB/BR

     ·4
     · ·   ·IRA KLEIMAN, as the personal representative
     ·5·   ·of the Estate of David Kleiman, and
     · ·   ·W&K Info Defense Research, LLC,
     ·6
     · ·   · · · · · ·Plaintiffs,
     ·7
     · ·   ·-vs-
     ·8
     · ·   ·CRAIG WRIGHT,
     ·9
     · ·   · · · · · ·Defendant.
     10

     11· ·* * * * * * * * * * * * * * * * * * *

     12· ·VIDEOTAPED DEPOSITION OF JIMMY NGUYEN

     13· · · · · · · · · · · VOLUME II

     14· ·DATE TAKEN: May 26, 2020

     15· ·TIME: 12:05 p.m. - 3:05 p.m.

     16
     · · ·TAKEN BEFORE: RICK E. LEVY, RPR, FPR
     17· · · · · · · · ·AND NOTARY PUBLIC

     18

     19· ·* * * * * * * * * * * * * * * * * * *

     20

     21

     22

     23

     24

     25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Jimmy
                      Document 574-5 -
                                     Entered on FLSD
                            Nguyen     Volume    II· Docket 06/10/2020 Page 2 of 5
                                                      Confidential
                                      May 26, 2020                          250

     ·1· ·asked him well, how would they come back.· And that's
     ·2· ·when he used the example of the bonded courier as one
     ·3· ·mechanism for which key fragments could come back in the
     ·4· ·future then he asked Dave to set up arrangements with
     ·5· ·people that are service providers like a bonded courier
     ·6· ·and asked Dave not to tell him who the arrangements were
     ·7· ·set up with.
     ·8· · · · Q.· ·When is the first time you heard that Dr.
     ·9· ·Wright talk about the hacks?
     10· · · · A.· ·I think I may have heard about that before the
     11· ·lawsuit was filed.
     12· · · · Q.· ·What exactly did he say the hacker did?
     13· · · · A.· ·I don't recall him discussing in detail at the
     14· ·time.· I remember him saying that he's had a number of
     15· ·problems with disgruntled then current or former
     16· ·employees of his Australian companies who would he
     17· ·believed get access to their I.T. systems and change
     18· ·documents or create documents that they discovered later
     19· ·that I remember him saying this, you know, affected or
     20· ·learned about it in the context of some of the battles
     21· ·he had with the Australian Tax Office and I'm trying to
     22· ·remember if he ever told me whether there was any hack
     23· ·attempts from people outside or he didn't have a
     24· ·relationship with the company.· I seem to remember
     25· ·having a conversation about that but I do not remember


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Jimmy
                      Document 574-5 -
                                     Entered on FLSD
                            Nguyen     Volume    II· Docket 06/10/2020 Page 3 of 5
                                                      Confidential
                                      May 26, 2020                          251

     ·1· ·the specifics.
     ·2· · · · Q.· ·Did he give you any specific examples of
     ·3· ·specific documents that had been hacked?
     ·4· · · · A.· ·Well, I guess I would characterize it this
     ·5· ·way.· I don't think documents were hacked.· I think he
     ·6· ·said his computer systems, his companies had been hacked
     ·7· ·meaning someone accessed them without authorization and
     ·8· ·changed documents, data or added things or created
     ·9· ·things that weren't otherwise supposed to be there.
     10· · · · · · ·I think he mentioned that someone created the
     11· ·e-mails or altered e-mails and some other documents but
     12· ·I don't recall him telling me anything more specific
     13· ·than that.
     14· · · · Q.· ·Did he ever give you examples of which e-mails
     15· ·had been altered?
     16· · · · A.· ·Not that I can recall.
     17· · · · Q.· ·Did you ever see any evidence to corroborate
     18· ·this hacking story beyond Dr. Wright's telling you that
     19· ·it's happened?
     20· · · · A.· ·Did I see any evidence to corroborate it?               I
     21· ·didn't ask for any.
     22· · · · Q.· ·So you didn't see any evidence to corroborate
     23· ·it beyond Dr. Wright's words that it happened?
     24· · · · A.· ·No, other than his wife Ramona telling me the
     25· ·same thing.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Jimmy
                      Document 574-5 -
                                     Entered on FLSD
                            Nguyen     Volume    II· Docket 06/10/2020 Page 4 of 5
                                                      Confidential
                                      May 26, 2020                          252

     ·1· · · · Q.· ·Craig and Ramona, anyone else?
     ·2· · · · A.· ·Not that I can recall.
     ·3· · · · Q.· ·Did you ever ask him why these hackers that
     ·4· ·were disgruntled employees were making changes to
     ·5· ·documents that supported his position in front of the
     ·6· ·Australian Tax Office?
     ·7· · · · A.· ·I don't know that whatever changes were made
     ·8· ·supported his position with the Australian Tax Office.
     ·9· ·I didn't know the details of what was changed or not
     10· ·changed or added or not added.
     11· · · · Q.· ·Did he tell you that the lawyers acting for
     12· ·his Australian companies quit because they couldn't --
     13· ·stopped working for his companies because there were
     14· ·changes done to documents that supported his position to
     15· ·the Australian Tax Office?
     16· · · · A.· ·No.
     17· · · · Q.· ·Did you ever discuss this hack with Rivero,
     18· ·Mestre?
     19· · · · A.· ·I don't think the topic came up.· I don't
     20· ·recall any detailed discussions about it.
     21· · · · Q.· ·Have you ever communicated about in this
     22· ·lawsuit with Ramona Watts?
     23· · · · A.· ·Yes.
     24· · · · Q.· ·What did she say about the lawsuit?
     25· · · · A.· ·We haven't had extensive conversations about


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Jimmy
                      Document 574-5 -
                                     Entered on FLSD
                            Nguyen     Volume    II· Docket 06/10/2020 Page 5 of 5
                                                      Confidential
                                      May 26, 2020                          253

     ·1· ·it.· Discussed the fact that, you know, it's happening
     ·2· ·and that it's taking up significant amounts of time.
     ·3· ·Discussed things such as how it affects scheduling for
     ·4· ·events or business trips Craig needs to do and
     ·5· ·scheduling their family needs to do.· She's also
     ·6· ·discussed with me she thinks the lawsuit is unfounded
     ·7· ·and that she thinks the lawsuit does not have any merit.
     ·8· · · · Q.· ·Were you at the hearing where Judge Reinhart
     ·9· ·issued his sanctions order?
     10· · · · A.· ·I was at the hearing, an evidentiary hearing.
     11· ·I don't think I was at a hearing where an order was
     12· ·issued.
     13· · · · Q.· ·Did you review the -- strike that.· Are you
     14· ·aware that in Judge Reinhart's order which was
     15· ·affirmed -- his factual findings were affirmed by Judge
     16· ·Bloom he found that and I quote "I completely reject Dr.
     17· ·Wright's testimony about the alleged Tulip Trust, the
     18· ·alleged encrypted file and his alleged inability to
     19· ·identify his Bitcoin holdings?"
     20· · · · A.· ·What is the question?
     21· · · · Q.· ·Do you recall reading that or hearing about
     22· ·that finding of Judge Reinhart?
     23· · · · A.· ·I do.
     24· · · · Q.· ·Did you have a discussion with Dr. Wright or
     25· ·Rivero, Mestre or both about those findings?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
